Title: To George Washington from Henry Knox, 15 January 1791
From: Knox, Henry
To: Washington, George



War Office 15th Jany 1791

The Secretary of War to whom the President of the United States was pleased to refer a letter from His Excellency the Governor of Virginia of the 4th instant, transmitting certain papers

stating the measures which the Legislature and Executive of Virginia have adopted for the temporary defence of the Western frontier of that state,
Reports,
That it appears from the said papers, that upon the 20th day of December last, the Legislature of Virginia authorised the Executive of said State to direct such temporary defensive operations in the frontier counties of said State, as would secure the citizens thereof from the hostile invasions of the Indian enemy
That at the same time the said Legislature also requested the Executive to transmit to the President of the United States the memorial from the representatives of the frontier counties, and communicate to him such defensive measures as they may think proper to direct in consequence of the authority vested in them for the sole purpose of affording defence to the frontier citizens until the general government can enter into full and effectual measures to accomplish the said object.
That the memorial of the representatives of the frontier counties alluded to by the said Legislature was transmitted by the said Governor to the President of the United States the 10th day of December last, and the same was reported upon by the Secretary of War, the fifth instant.
That the measures directed by the Executive of Virginia in consequence of the before-recited power vested in them by the Legislature are detailed in No. 2, and amount to ten Lieutenants, ten ensigns, and five hundred and eighteen noncommissioned and privates at the same rate of pay allowed by the law of the United States besides a brigadier General who shall be allowed the pay and rations of Lieutenant Colonel when in actual service.
That it does not appear that any denomination of troops termed Scouts at an higher rate of pay than the Militia have been ordered out by the Executive of Virginia.
That the expence of the said defensive system for nine months would, if the same should be necessary for so long a term, amount to thirty six thousand, seven hundred and forty seven dollars, and sixty cents, as per Estimate herewith submitted; No. 5.
That the total of the estimate submitted on the 5th instant amounted to thirty eight thousand, six hundred and sixty nine

dollars and forty cents—But, about four twenty second parts are to be deducted from the said estimate for the County of Washington in Pennsylvania, and the districts, amounting to about three Counties for the settlements upon Cumberland and between the forks of Holstein and French-broad. This would leave about eighteen parts of the said estimate for the expence of the Counties of Virginia and the district of Kentucky amounting to thirty one thousand, six hundred and thirty eight dollars and sixty cents. Comparing therefore the expence of the plan suggested in the report of the 5th instant with the system directed by the Executive of Virginia, the difference will be five thousand one hundred and nine dollars, greater for the latter than the former plan.
But, in the plan suggested in the said report of the 5th instant, only the number of three hundred and fifty four non-commissioned officers and privates were stated to be employed, besides commissioned Officers. The number directed by Virginia amounts to five hundred and eighteen non-commissioned officers and privates, besides the Commissioned Officers. The reason that the difference of expence is not proportioned to the difference of numbers is that the species of militia termed Scouts are not ordered in the System directed by Virginia.
From this statement the following questions arise.
First—Is the exposed situation of the frontier Counties of Virginia such as to require that they should be protected at the expence of the United States?
Secondly—If so, is the system directed by the Executive of Virginia, of such a nature as to be confirmed by the general government, and ordered into execution at the expence of the United States?
Thirdly—If not, shall a regular and efficient plan be devised for the same object and put into execution at the expence of the United States?
On the first question, the Secretary of War is of opinion, that the existing circumstances relative to the indian hostilities, are such as to cause just apprehensions for the safety of the frontier settlers during the approaching season. That principles of sound policy therefore, as well as of justice, require, that the said settlers should be afforded all reasonable protection at the expence of the United States.

On the second question, the Secretary of War is of opinion, that however proper the system of defence directed by the Executive of Virginia may have been considering the circumstances under which it was ordered, yet there are several well founded objections against its being confirmed by the general government and ordered into execution at the expence of the United States.
First—Because it is too uncertain as to any material effect to be produced thereby.
Secondly—Because it is destitute of those principles of Unity and responsibility, essentially necessary to guard the public from abuse.
Thirdly—Because the detachments ordered out for the other Counties besides Kentucky are evidently designed for local service only, and not to be drawn into one body, however necessary the measure may be.
Fourthly—Because it is evident the Legislature of Virginia considered the arrangement which should be made by the Executive of the said State as a temporary measure of affording defence to the frontiers, until the general government could enter into full and effectual measures to accomplish the said object.
On the third question, the Secretary of War is of opinion, that the following plan for defence of the frontiers in addition to the regular troops would be the most proper for the ensuing season.
For the defence of the exposed Counties of Virginia and Kentucky, and the Cumberland and Holstein settlements, one Regiment of Rangers, to consist of one Lieutenant Colonel Commandant, two majors, ten Captains, and fourteen subalterns, and seven hundred and thirty eight non-commissioned and privates.
That these Rangers be inlisted on the Continental establishment of pay, rations, and clothing; to serve from the first day of March next; until the 30th of November, unless sooner discharged.
That a proportion of clothing equal to the annual allowance to the federal troops be issued to the said Rangers.
That if an expedition be formed against the indian towns; that the Rangers raised for the Counties of Virginia and Kentucky, should be assembled for that purpose; that in other cases, they should be employed in ranging the frontiers most liable to inroads.

That the expence of the said corps for nine months would amount to forty nine thousand, four hundred and fifty four dollars, as per estimate herewith submitted. But the Secretary of War conceives the efficacy and service of said corps would amply compensate for the difference of expence between the same, and the system directed by Virginia.
That the expence of defending the frontiers for the ensuing year seems to be inevitable. But there is a choice in the manner of defence. The regular troops are inadequate to afford that extensive protection required from the County of Washington in Pennsylvania down the Ohio to the settlements on the Cumberland river, and the other settlements in the southwestern territory of the United States: They must be assisted by auxiliaries, in order to defend the frontiers effectually.
The question seems to be reduced to one point; whether the defence shall be afforded in a regular efficient manner, with full proof of the service having been rendered, or whether it shall be performed in a manner less efficient, and neither regular or certain?
The Secretary of War submits the idea, that the whole business of the defensive protection afforded the frontiers during the last year, by the general government, the system directed by the Executive of Virginia, and the plan herein proposed, should be laid before the Congress of the United States for their information and decision.
The Secretary of War will, in another report, which he will shortly submit to the President of the United States take the liberty of suggesting some observations respecting the issue of the late expedition against the Miami towns; and of the circumstances which may require another and more effectual expedition against the Wabash indians. But in case of another expedition it is conceived that the defensive provision should be made. For although, while the expedition will be in operation the Indians will not probably make incursions, yet, their predatory parties may be expected on the frontiers both before and after the expedition.
All which is humbly submitted to the President of the United States.

H. KnoxSecretary of War

